Citation Nr: 9913404	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from March 1951 to February 
1953, from March 1954 to March 1956, and from January 1964 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, denied service 
connection for a back injury.

Further development is needed prior to the disposition of 
this claim.  Potentially relevant medical records have not 
been obtained by the RO.  For example, the veteran has stated 
on several occasions that Dr. Robertson treated him after his 
release from service.  Although the veteran stated at one 
point that he began seeing Dr. Robertson in 1970, he 
testified at a personal hearing at the RO that he did not 
seek medical treatment for his back until 1977 at the 
earliest.  The veteran further stated that Dr. Robertson's 
records were passed on to Dr. Scott after Dr. Robertson died.  
The earliest treatment record from Dr. Scott associated with 
the veteran's file is from November 1985.  Therefore, Dr. 
Robertson's treatment records have not been obtained.  The 
veteran should be asked to provide a release for Dr. 
Robertson's treatment records and should be advised of his 
ultimate responsibility to obtain and submit those records, 
if a request for them by the RO is unsuccessful.

The veteran also reported that he has received medical 
treatment at the VA Medical Center (VAMC) in Tuscaloosa, 
Alabama for the past two years.  Those records are not 
associated with the veteran's file.  The RO should make 
arrangements to obtain these records as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).  

Accordingly, the case is REMANDED for the following 
development:

1.  Ask the veteran to provide a release 
form so that Dr. Robertson's treatment 
records may be requested from Dr. Scott, 
and so that any treatment records of Dr. 
Scott that are earlier than November 1985 
may be requested.  Request both Dr. 
Robertson's and Dr. Scott's treatment 
records from Dr. Scott, and associate all 
responses with the claims file.  If any 
request for the records is unsuccessful, 
notify the veteran and his representative 
so that he may obtain and submit the 
records himself, in keeping with his 
ultimate responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3/159(c) (1998).

2.  Obtain the veteran's complete 
treatment records from the VAMC in 
Tuscaloosa, Alabama, and associate them 
with the claims file.  All records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to obtain additional information and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


